Citation Nr: 0514310	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-06 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a right 
foot bunionectomy.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The appellant's unverified period of active duty was from 
August 1978 to September 1981.  This case comes to the Board 
of Veterans' Appeals (Board) on appeal from a September 2003 
RO rating decision, which denied the appellant's claim of 
entitlement to service connection for residuals of a right 
foot bunionectomy.  

In April 2005, the appellant appeared at the RO and testified 
at a video conference hearing conducted by the undersigned 
Veterans Law Judge sitting in Washington, D.C.  A transcript 
of that hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims file 
and to obtain a contemporary medical opinion as to the nature 
and etiology of the appellant's right foot disability.  

The appellant maintains that he currently has a right foot 
disability attributable to service.  He testified that he 
first began experiencing problems with his right foot during 
basic training, with pain and blisters.  He indicated that X-
rays of his foot were taken and that he was issued foot 
inserts for his boots.  He testified that after his discharge 
from service his foot continued to be painful and that he 
would self-treat with over-the-counter medication.  He 
claimed that his VA doctor indicated that his current right 
foot condition was due to such strenuous activities as 
running, jumping, lifting and pulling of the foot during 
active service.    

A preliminary review of the medical record indicates that, at 
the time of his enlistment physical examination in July 1978, 
the appellant reported a fracture of the right great toe six 
years previously.  It was not considered disabling on 
examination, and he was accepted into service.  A 
radiographic report dated in August 1981 indicates that he 
complained of an increase in pain in the right great toe; X-
ray findings showed a normal right great toe.  Post-service 
medical records, dated beginning in December 2002, indicate 
that in relation to his feet the appellant has been treated 
for bunions, callosities, hallux valgus, pes planus, and 
hammertoes.  In June 2003 and July 2003, he underwent a 
bunionectomy followed by revision surgery in regard to the 
right foot and hallux.  
 
It is noted that the record does not contain any opinion 
probative of the issue of whether the appellant's current 
right foot disabilities are related to service.  To fulfill 
VA's duty to assist the appellant, the RO should arrange for 
the appellant to undergo an examination for the purpose of 
ascertaining the nature and etiology of his right foot 
disability, based upon a complete and independent review of 
relevant in-service and post-service medical history.  
38 U.S.C.A.§ 5103A(d).  

Moreover, there is no service department record to verify the 
dates of the appellant's active service and the character of 
his discharge.  A DD Form 214, or its equivalent, is not of 
record.  Further, a preliminary review of the appellant's 
service medical records, which were received in June 2003, 
discloses that a separation physical examination report is 
also not of record.  Thus, prior to the VA examination the RO 
must obtain service department verification of the 
appellant's military service and character of discharge and 
any additional service medical records, if available, from 
the National Personnel Records Center (NPRC), or any other 
appropriate agency.  
  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the National Personnel Records 
Center in St. Louis, Missouri, or any 
other appropriate agency, and (a) verify 
the dates of the appellant's active 
service and character of discharge, and 
(b) determine if there are any additional 
service medical records of the appellant, 
to include a physical examination report 
at the time of separation from service.  
All responses, to include negative 
responses, from the NPRC or appropriate 
agency should be included in the claims 
file.  

2.  The RO should arrange for the 
appellant to be afforded an appropriate VA 
examination to ascertain the current 
existence, nature and etiology of all 
right foot disability.  The claims folder 
should be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary studies should 
be accomplished.  The examiner should 
elicit from the appellant a history of his 
duties during service and his activities 
after service that might be pertinent in 
terms of ascertaining the etiology of all 
right foot disability.  The examiner 
should furnish an opinion as to whether it 
is more likely than not or less likely 
than not that any identified right foot 
disability is etiologically related to the 
appellant's period of active service.  
A complete rationale for all opinions 
expressed should be provided.

3.  After completion of the foregoing, the 
RO should adjudicate the appellant's claim 
of service connection for residuals of a 
right foot bunionectomy, based on a review 
of the entire evidentiary record.  If the 
decision remains adverse to the appellant, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the appellant 
or his representative until further notice is received, but 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted in this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appellant's 
appeal.  38 C.F.R. § 20.1100(b) (2004).


